DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 and 21-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 and 16-20 of copending Application No. 16/371996, which is published as Pub. No. US 2019/0312442. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Application 16/558922
Application 16/371996
A method comprises selecting at least one set of values characterizing an electric power of a power source capable of powering an electronic device coupled to the power source through a connection interface, wherein the selecting includes measuring at the connection interface values characterizing the power supplied by the power source.
1. A method comprises selecting at least one set of values characterizing an electric power of a power source capable of powering an electronic device coupled to the power source through a connection interface, wherein the selecting includes measuring at the connection interface values characterizing the power supplied by the power source.
Claims 2-8
Claims 2-8, respectively
9. A connection interface configured to couple an electronic device to be powered and a power source, the connection interface configured to periodically measure values characterizing an electric power of the power source and to select a set of values characterizing the electric power of the power source based on the measured values.
9. A connection interface configured to couple an electronic device to be powered and a power source, the connection interface configured to periodically measure values characterizing an electric power of the power source and to select a set of values characterizing the electric power of the power source based on the measured values.
Claims 10-14
Claims 10-14, respectively
21. A device, comprising: a connection interface configured to be coupled to an electronic device, the connection interface including communication terminals and further including: a voltage converter configured to receive a source voltage and configured to generate from the source voltage a converted voltage based on a control signal; and a control unit coupled to the voltage converter and to the communication terminals, the control unit configured to receive from the electronic device over the communication terminals information indicating an electric power to be supplied to the electronic device, and the control unit further configured to measure a value characterizing an electric power the voltage converter is capable of providing to the electronic device and to communicate over the communication terminals with the electronic device to negotiate with the electronic device a power to be supplied to the electronic device.
16. A device, comprising: a connection interface configured to be coupled to an electronic device, the connection interface including communication terminals and further including: a voltage converter configured to receive a source voltage and configured to generate from the source voltage a converted voltage based on a control signal; and a control unit coupled to the voltage converter and to the communication terminals, the control unit configured to receive from the electronic device over the communication terminals information indicating an electric power to be supplied to the electronic device, and the control unit further configured to measure a value characterizing an electric power the voltage converter is capable of providing to the electronic device and to communicate over the communication terminals with the electronic device to negotiate with the electronic device a power to be supplied to the electronic device.

Claims 17-20, respectively


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, and 15 of copending Application No. 16/371996, which is published as Pub. No. US 2019/0312442. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar subject matter as noted below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 16/558922
Application 16/371996
15. The connection interface of claim 10, wherein the periodically measured values include a temperature of the power source, and wherein the control unit is further configured to measure the temperature of the power source.
9. A connection interface configured to couple an electronic device to be powered and a power source, the connection interface configured to periodically measure values characterizing an electric power of the power source and to select a set of values characterizing the electric power of the power source based on the measured values. 
10. The connection interface of claim 9, further comprising: a voltage converter configured to generate a converted voltage to be supplied to the electronic device in response to a control signal; and a control unit coupled to the voltage converter and 
 15. The connection interface of claim 10, wherein the control unit is further configured to measure a temperature of the power source.


Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 15, and 20 of copending Application No. 16/371996, which is published as Pub. No. US 2019/0312442, in view of Hsieh (US 2018/0067530).  This is a provisional nonstatutory double patenting rejection.
With respect to claim 16, the claims of copending Application No. 16/371996 do not expressly disclose an over temperature protection circuit including a controller and at least one temperature sensor coupled to the controller.
Hsieh discloses the connection interface of claim 15 further comprising an over temperature protection circuit including a controller and at least one temperature sensor coupled to the controller (para 0025 and 0033).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include an over temperature protection circuit including a controller and a temperature sensor in the device, as did Hsieh, so that the temperature of the system could be accurately monitored and quickly controlled to operate within safe temperature regions to help avoid damage.

Hsieh discloses the connection interface of claim 16, wherein the connection interface comprises a connector (para 0018 and 0026, also see para 0004 and 0006) and wherein one of the at least one temperature sensor is positioned proximate the connector (para 0025 and 0033, where the citation recites that “the temperature detection circuit is adjacent to the voltage regulating circuit” and it can be seen in Fig. 2 and 4 that the voltage regulating circuit is positioned proximate the interface/connector).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular position for the temperature sensor in the device, as did Hsieh, so that the temperature of the system at particular locations could be accurately monitored and quickly controlled to operate within safe temperature regions to help avoid damage.
With respect to claim 18, claim 20 of copending Application No. 16/371996 discloses the use of a USB Type-C cable/connector.
With respect to claim 19, the claims of copending Application No. 16/371996 do not expressly disclose wherein the power source comprises power elements or wherein one of the at least one temperature sensor is positioned proximate the power elements.
Hsieh discloses the connection interface of claim 17, wherein the power source comprises power elements (para 0020-0021 and 0028, also see para 0023 and 0027) and wherein one of the at least one temperature sensor is positioned proximate the power 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include at least one temperature sensor in a particular position near power elements in the device, as did Hsieh, so that the temperature of the system at particular locations could be accurately monitored and quickly controlled to operate within safe temperature regions to help avoid damage.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, and 15 of copending Application No. 16/371996, which is published as Pub. No. US 2019/0312442, in view of Hsieh (US 2018/0067530) and Jones (US 2002/0050833).  This is a provisional nonstatutory double patenting rejection.
With respect to claim 20, the claims of copending Application No. 16/371996 do not expressly disclose wherein the power source comprises a wall outlet having a heat radiator or wherein a temperature sensor is attached to the heat radiator.
Hsieh discloses the connection interface of claim 19, wherein the power source comprises a wall outlet (para 0006, 0018, and 0022 by citing the use of a conventional power adapter).
However, Hsieh does not expressly disclose the use of a heat radiator or wherein a temperature sensor is attached to the heat radiator.
Jones discloses a system which includes temperature control and uses a temperature sensor attached to a heat exchanger/radiator (para 0056, 0096-0097, and 0112, also see 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a heat radiator with a temperature sensor in the device, as did Hsieh and Jones, so that the temperature of the system could be accurately monitored and quickly controlled to operate within safe temperature regions to help avoid damage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2018/0067530).
With respect to claim 1, Hsieh discloses a method comprises selecting at least one set of values characterizing an electric power of a power source capable of powering an electronic device coupled to the power source through a connection interface (para 0018-0020, 0026-
Please note that the phrase “capable of powering” is interpreted as being able to power but does not necessarily require that any power transfer is actually carried out.
With respect to claim 2, Hsieh discloses the method of claim 1, wherein selecting the at least one set of values comprises selecting at least one power supply current value, one power supply voltage value, and one minimum power supply voltage value (para 0023 and 0027-0028). 
With respect to claim 3, Hsieh discloses the method of claim 1, wherein measuring at the connection interface the values characterizing the power supplied by the power source comprises measuring the values in response to a connection of the power source to the electronic device through the connection interface (para 0023-0024 and 0026-0030). 
With respect to claim 4, Hsieh discloses the method of claim 1, wherein the measuring at the connection interface values characterizing the power supplied by the power source comprises periodically measuring the values characterizing the power supplied by the power source (para 0023-0025, 0028-0031, and 0033).
Please note that a device or different devices being reconnected to the system would meet the periodic/recurring aspect.  Furthermore, the overcurrent and overvoltage protection circuits would periodically measure the values in order to properly function and protect the connected devices.

With respect to claim 6, Hsieh discloses the method of claim 1, wherein the method further comprises adapting, through the connection interface, the power supplied by the power source (para 0020 and 0028-0031). 
With respect to claim 7, Hsieh discloses the method of claim 1, further comprising transferring power from the power source to the electronic device through the connection interface according to one of the USB POWER DELIVERY standards (para 0004, 0006, 0020, 0027-0028, and 0031). 
With respect to claim 8, Hsieh discloses the method of claim 7, wherein transferring power comprises transferring power based on the selected at least one set of values (0020, 0023-0025, 0027-0028, and 0031). 
With respect to claim 9, Hsieh discloses a connection interface configured to couple an electronic device to be powered and a power source (para 0018, 0020, 0026, and 0027, also see devices 16 and 18 and interfaces 10 and 12 in Fig. 2 and devices 46 and 48 and interfaces 40 and 42 in Fig. 4), the connection interface configured to periodically measure values characterizing an electric power of the power source (para 0023-0025, 0028-0031, and 0033) and to select a set of values characterizing the electric power of the power source based on the measured values (para 0018-0020, 0026-0027, and abstract).
Please note that a device or different devices being reconnected to the system would meet the periodic/recurring aspect.  Furthermore, the overcurrent and overvoltage protection 
With respect to claim 10, Hsieh discloses the connection interface of claim 9, further comprising: a voltage converter configured to generate a converted voltage to be supplied to the electronic device in response to a control signal (para 0020, 0022, and 0028-0031); and a control unit coupled to the voltage converter and configured to measure the values characterizing the electric power of the power source and to select the set of values, and is further configured to generate the control signal based on the selected set of values (para 0018-0022 and 0026-0030, also see 14 in Fig. 2 and 44 in Fig. 4). 
With respect to claim 11, Hsieh discloses the connection interface of claim 10, wherein the control unit is further configured to measure the converted voltage (para 0024 0029, and 0033, also see para 0023, 0027, and 0032). 
With respect to claim 12, Hsieh discloses the connection interface of claim 10, wherein the voltage converter receives a source voltage and wherein the control unit is further configured to measure the source voltage (para 0023-0024 and 0027-0028). 
With respect to claim 13, Hsieh discloses the connection interface of claim 10, wherein the voltage converter comprises a switching converter (para 0019 and 0030). 
With respect to claim 14, Hsieh discloses the connection interface of claim 10, wherein the control unit comprises a logic circuit configured to determine a power capable of being supplied by the power source based on the measured source voltage (para 0018-0022 and 0026-0030, also see 14 in Fig. 2 which includes microprocessor 145 and 44 in Fig. 4 which includes microprocessor 445).

With respect to claim 21, Hsieh discloses a device, comprising: a connection interface configured to be coupled to an electronic device, the connection interface including communication terminals (para 0018, 0020, 0026, and 0027, also see devices 16 and 18 and interfaces 10 and 12 in Fig. 2 and devices 46 and 48 and interfaces 40 and 42 in Fig. 4) and further including: a voltage converter configured to receive a source voltage and configured to generate from the source voltage a converted voltage based on a control signal (para 0020, 0022, and 0028-0031); and a control unit coupled to the voltage converter and to the communication terminals, the control unit configured to receive from the electronic device over the communication terminals information indicating an electric power to be supplied to the electronic device (para 0018-0022 and 0026-0030, also see 14 in Fig. 2 and 44 in Fig. 4), and the control unit further configured to measure a value characterizing an electric power the voltage converter is capable of providing to the electronic device (para 0023-0025, 0028-0031, and 0033) and to communicate over the communication terminals with the electronic device to negotiate with the electronic device a power to be supplied to the electronic device (para 0018-0020, 0026-0028, and 0031, also see para 0004 and 0006).
Please note that the phrase “capable of providing” is interpreted as being able to provide but does not necessarily require that any power transfer is actually carried out.
With respect to claim 22, Hsieh discloses the device of claim 21, wherein the voltage converter comprises a switching converter (para 0019 and 0030). 

With respect to claim 24, Hsieh discloses the device of claim 21, wherein the connection interface is further configured to receive a cable to couple the connection interface to the electronic device (para 0018 and 0026, also see para 0004 and 0006). 
With respect to claim 25, Hsieh discloses the device of claim 24, wherein the cable comprises a USB-C-type cable (para 0018, 0023, 0026, and 0028). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2018/0067530) in view of Paparrizos (US 2018/0239410).
With respect to claim 15, Hsieh discloses the connection interface of claim 10, wherein the control unit is further configured to measure a temperature (para 0025 and 0033).
However, Hsieh does not expressly disclose where the temperature is a temperature of the power source.
Paparrizos discloses a power delivery system which includes the use of a temperature measurement of a power source (para 0087-0088 and 0108-0111, also see abstract), in order to adjust the amount of power so that the system can avoid damage from operating at improper temperatures.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include measuring a temperature of the power source in the device of Hsieh, as did Paparrizos, so that the system could adjust the amount of power transferred in order to avoid damage from operating at improper temperatures.
With respect to claim 16, Hsieh discloses the connection interface of claim 15 further comprising an over temperature protection circuit including a controller and at least one temperature sensor coupled to the controller (para 0025 and 0033).
With respect to claim 17, Hsieh discloses the connection interface of claim 16, wherein the connection interface comprises a connector (para 0018 and 0026, also see para 0004 and 0006) and wherein one of the at least one temperature sensor is positioned proximate the connector (para 0025 and 0033, where the citation recites that “the temperature detection 
With respect to claim 18, Hsieh discloses the connection interface of claim 17, wherein the connector comprises a USB Type-C connector (para 0018, 0023, 0026, and 0028).  
With respect to claim 19, Hsieh discloses the connection interface of claim 17, wherein the power source comprises power elements (para 0020-0021 and 0028, also see para 0023 and 0027) and wherein one of the at least one temperature sensor is positioned proximate the power elements (para 0025 and 0033, where the citation recites that “the temperature detection circuit is adjacent to the voltage regulating circuit”, also see Fig. 2 and 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2018/0067530) and Paparrizos (US 2018/0239410), further in view of Jones (US 2002/0050833).
With respect to claim 20, Hsieh discloses the connection interface of claim 19, wherein the power source comprises a wall outlet (para 0006, 0018, and 0022 by citing the use of a conventional power adapter).
However, Hsieh does not expressly disclose the use of a heat radiator or wherein a temperature sensor is attached to the heat radiator.
Jones discloses a system which includes temperature control and uses a temperature sensor attached to a heat exchanger/radiator (para 0056, 0096-0097, and 0112, also see abstract), in order to provide the system with accurately measured temperatures and provide control for operating within safe temperature regions to help avoid damage.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perchlik (US 2018/0232021), Waters (US 2013/0290765), Waters (US 2018/0183340), Yoon (US 2017/0256968), and Sultenfuss (US 2019/0094937) are all related to USB power delivery based on protocols and measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859